UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUONA PEREZ,

                                 Plaintiff,
                                                                  1:17-CV-9649 (CM)
                     -against-
                                                                         ORDER
 THE OF COMPANY HOSPITAL
 PRESBYTERIAN THE ALLIED HOSPITAL,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who appears pro se, brings a motion seeking unspecified relief. The Court

construes the motion as seeking relief from a judgment or order under Rule 60(b) of the Federal

Rules of Civil Procedure. For the reasons discussed below, the Court denies the motion.

                                              BACKGROUND

       By order dated February 14, 2018, the Court granted Plaintiff leave to file an amended

complaint “in which she clearly asserts state-law claims . . . and alleges facts showing why those

claims satisfy the jurisdictional amount for a diversity action.” (ECF 4, p. 3.) The Court warned

Plaintiff that if she did not comply with that order, the Court would dismiss the action for lack of

subject-matter jurisdiction. (Id. p. 4-5.) Because Plaintiff failed to file an amended complaint, by

order and judgment issued and entered on June 12, 2018, the Court dismissed this action for lack

of subject-matter jurisdiction. (ECF 5; ECF 6.) Plaintiff appealed. But on January 10, 2019, the

United States Court of Appeals for the Second Circuit dismissed the appeal, effective January 31,

2019, because of Plaintiff’s failure to seek in forma pauperis status on appeal or pay the relevant

fees to bring her appeal. Perez v. N.Y. Presbyterian Hosp., No. 18-3570 (2d Cir Jan. 10, 2019).

       On August 9, 2019, Plaintiff filed the present motion. Plaintiff’s motion is difficult to

understand, and it does not seek any specific relief. But in light of Plaintiff’s pro se status and the
date on which Plaintiff filed the motion, the Court construes the motion as seeking relief from

the Court’s June 12, 2018 order and judgment under Rule 60(b) of the Federal Rules of Civil

Procedure.

                                              DISCUSSION

       Under Rule 60(b), a party may seek relief from a district court’s order or judgment for the

following reasons:

             (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
             evidence that, with reasonable diligence, could not have been discovered in
             time to move for a new trial under Rule 59(b); (3) fraud (whether previously
             called intrinsic or extrinsic), misrepresentation, or other misconduct of an
             opposing party; (4) the judgment is void; (5) the judgment has been satisfied,
             released, or discharged; it is based on an earlier judgment that has been
             reversed or vacated; or applying it prospectively is no longer equitable; or
             (6) any other reason justifying relief.

Fed. R. Civ. P. 60(b). A motion seeking relief under Rule 60(b)(1), (2), or (3) must be brought

within one year after the entry of the order or judgment being challenged. See Fed. R. Civ. P.

60(c)(1).

       Plaintiff challenges an order and judgment entered on June 12, 2018. She did not file her

motion until August 9, 2019, more than one year after the relevant order and judgment were

entered. Thus, to the extent that Plaintiff seeks relief under Rule 60(b)(1), (2), or (3), the Court

denies that relief as time-barred.

       Even if no portion the motion was time-barred, under a liberal interpretation of the

motion, Plaintiff has failed to allege any facts showing that any of the grounds listed in the first

five clauses of Rule 60(b) apply. Accordingly, to the extent that Plaintiff seeks relief under Rule

60(b)(1)-(5), the Court denies that relief.

       “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.


                                                  2
Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)) (alteration in original, internal quotation

marks omitted). A person seeking Rule 60(b)(6) relief must show both that his motion was filed

within a “reasonable time” and that “extraordinary circumstances [exist] to warrant relief.” Old

Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 59 (2d Cir. 2002) (internal

quotation marks and citation omitted).

        Plaintiff has failed to allege any facts demonstrating that extraordinary circumstances

exist to warrant relief under Rule 60(b)(6). See Ackermann v. United States, 340 U.S. 193, 199-

202 (1950). Thus, to the extent that Plaintiff seeks relief under Rule 60(b)(6), the Court denies

that relief as well.

                                         CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court construes Plaintiff’s motion (ECF 9) as one seeking relief from the Court’s

June 12, 2018 order and judgment under Rule 60(b) of the Federal Rules of Civil Procedure. The

Court denies the motion.

        The Clerk of Court is also directed to accept no further submissions from Plaintiff under

this docket number, except for papers directed to the United States Court of Appeals for the

Second Circuit.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                 3
       The Clerk of Court is further directed to docket this order as a “written opinion” within

the meaning of Section 205(a)(5) of the E-Government Act of 2002.

       SO ORDERED.

 Dated:   November 15, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                4
